--------------------------------------------------------------------------------


INTELGENX TECHNOLOGIES CORP.




AMENDING LETTER RE: SUBSCRIPTION AGREEMENT FOR UNITS




TO:

IntelGenx Technologies Corp.






AND TO:

Paradigm Capital Inc. (the "Agent")




Reference is made to that subscription agreement (the “Subscription Agreement”)
between the undersigned Subscriber, IntelGenx Technologies Corp. (“IntelGenx” or
the “Corporation”) and the Agent, whereby the Subscriber agreed to purchase from
the Corporation that number of Units set out therein at a price of US$0.70 per
Unit.  The parties to the Subscription Agreement have agreed to amend the terms
of the Subscription Agreement (the “Amendment”) as follows:




The addition of the following term: “if the Common Shares, Warrant Shares and
the common shares underlying the Compensation Options are not listed and posted
for trading on the TSX Venture Exchange (the “Listing Condition”) on or before
that date that is 60 days (the “Listing Deadline”) following the Closing Date,
the Corporation shall pay to the Subscriber by way of certified cheque in funds
immediately available in Toronto, Ontario that amount which is equal to 5% of
the Aggregate Subscription Price paid by such Subscriber pursuant to the terms
of the Subscription Agreement within 30 days of the Listing Deadline and that
amount equal to 1% of the Aggregate Subscription Price paid by such Subscriber
pursuant to the terms of the Subscription Agreement if the Listing Condition is
not satisfied each calendar month thereafter, to a maximum of 3 months, which
shall be payable within 30 days of the Corporation’s subsequent interim 3 month
financial period”.  

The Subscriber hereby accepts this Amendment to the Subscription Agreement on
the terms and conditions contained in this amending letter this             
  day of                          , 2008.




    Subscriber’s Name       Name: Title:




The Corporation hereby accepts this Amendment to the Subscription Agreement on
the terms and conditions contained in this amending letter this              
  day of                         , 2008.







INTELGENX TECHNOLOGIES CORP.     Per:     Authorized Signing Officer

--------------------------------------------------------------------------------